 209318 NLRB No. 19MONFORT, INC.1The parties stipulated that 16 of the challenged ballots were castby eligible voters, and that 3 of the challenged ballots were cast by
ineligible voters. They also stipulated that eight unconventionally
marked ballots were to be counted in accordance with the Board
agent's rulings. Our direction, therefore, includes the counting of the
16 ballots of the voters stipulated to be eligible and of those 8 un-
conventionally marked ballots that the Board agent ruled should be
counted.2We grant the Petitioner's request to strike the Employer's Exh.A, ``Order Approving Final Lump Sum Settlement'' by the Nebraska
Workers' Compensation Court, which was attached to the Employ-
er's brief, because it is not part of the record in this case.3The Employer and the Petitioner have excepted to some of thehearing officer's credibility findings. The Board's established policy
is not to overrule a hearing officer's credibility resolutions unless the
clear preponderance of all the relevant evidence convinces us that
they are incorrect. Stretch-Tex Co., 118 NLRB 1359, 1361 (1957).We find no basis for reversing the findings.4In the absence of exceptions, we adopt pro forma the hearing of-ficer's recommendation to sustain the challenge to the ballot of
James E. Pottorff.5For the reasons set forth in Vanalco, Inc., 315 NLRB 618 (1994),we reaffirm the test for the eligibility of employees on sick leave
at the time of the electionÐsuch as Lorenzo RuizÐset forth in RedArrow Freight Lines, 278 NLRB 965 (1986).6The hearing officer incorrectly stated that translator Le Lam HoaNguyen is supervised by Training Supervisor Wanda Kayl. She is
supervised by another training supervisor, Ed Quipping. Both Kayl
and Quipping in turn report to the head of the training department,
Steve Wirtz. The hearing officer's inadvertent error does not affect
our finding that the challenge to the ballot of Le Lam should be
overruled and her ballot counted.7NLRB v. A.J. Tower Co.
, 329 U.S. 324, 330 (1946).8NLRB Casehandling Manual (Part Two), sec. 11310, 11322.1.9239 NLRB 82 (1978), affd. in summary judgment proceeding239 NLRB 1028 (1978), remanded in part 594 F.2d 8 (4th Cir.
1979).Monfort, Inc. and United Food and CommercialWorkers International Union Local 22, AFL±
CIO, Petitioner. Case 17±RC±11173August 2, 1995DECISION AND DIRECTIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe National Labor Relations Board, by a three-member panel, has considered challenges to an election
held on October 20, 1994, and the hearing officer's re-
port recommending disposition of them. The election
was conducted pursuant to a Stipulated Election
Agreement. The tally of ballots shows 736 for, and
727 against, the Petitioner, with 37 challenged ballots,
a sufficient number to affect the results.1The Board has reviewed the record in light of theexceptions2and briefs and has adopted the hearing of-ficer's findings3and recommendations4as modifiedbelow.We agree with the hearing officer's recommenda-tions, for the reasons stated by him, to overrule the
challenges to the ballots of Lorenzo Ruiz,5RicardoMunoz, Timoteo Francisco Pascual, Le Lam Hoa
Nguyen,6and Catalina Aldana. We disagree, however,with his recommendation to overrule the challenges to
the ballots of Nhan Thanh Nguyen, Joe Garcia,Kahmphoui Keophalychanh, and Souvanh Phoutha-vong.The Board agent challenged the ballots of N.Nguyen, Garcia, Keophalychanh, and Phouthavong be-
cause when each employee appeared at the polls to
cast a vote each was told by the observers that his
name had already been checked off the eligibility list.
The hearing officer credited the testimony of each of
these employees that each attempted to vote only once
in the election and did not give his or her employee
identification card to anyone else on the day of the
election. Based on his crediting of the four employees,
the hearing officer overruled the challenges to their
ballots and recommended that their ballots be opened
and counted. He reasoned that ``[t]o find otherwise and
disenfranchise these employees because their names
were marked off the eligibility list, perhaps inadvert-
ently and by mistake, would run afoul of the Board's
preeminent policy that all eligible voters must be af-forded a reasonable opportunity to cast their votes.''In its exceptions, the Petitioner contends that thesefour challenges should be sustained. It argues, inter
alia, that a presumption of fairness and regularity at-
taches when an election is conducted in compliance
with the Board's procedures and that the Employer did
not introduce any evidence here to rebut this presump-
tion. The Petitioner further argues that the hearing offi-
cer's recommendation encourages fraud and abuse of
the election procedures by substituting for the objec-
tive, orderly preelection means of establishing voter
identification, ``fruitless'' cross-examination in an elec-
tion of any size. It further argues that the latter may
encourage employees to vote twice with the possibility
that their second vote will be counted if their testi-
mony is credited. We find merit to the Petitioner's
contentions.The Board has been entrusted by Congress with awide degree of discretion in establishing the procedure
and safeguards necessary to insure the fair and free
choice of bargaining representatives by employees.7Tothis end, the Board allows each party to be represented
at the polling place by an equal number of observers.
The observers not only represent their principals but
also assist in the conduct of the election and are given
the responsibility, inter alia, to identify and check off
voters on the eligibility list as they appear to vote.8Asthe Board stated in Newport News Shipbuilding:9Errors in the important task of monitoring whovotes and who votes subject to challenge are
minimized by the fact that normally observers
from each party in the election are given the re- 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Cf. Jasta Mfg. Co., 246 NLRB 48, 61 (1979), enfd. mem. 634F.2d 623 (4th Cir. 1980), in which the parties agreed and substantial
evidence showed that employee Brenda Valentine's name had been
mistakenly and inadvertently checked off when her mother, also an
employee, voted earlier.11Our dissenting colleague's surmise, by a review of the nameschecked off the Excelsior list, that the four names at issue ``mayhave been mistakenly or inadvertently checked'' does not amount to
a substitute for the actual presentation of evidence of some mis-
conduct or error by the observers. Absent such evidence, which theparties had an opportunity to present at the hearing, there is no evi-
dentiary basis for finding that the election was not fairly and prop-
erly conducted. Therefore, without more than a ``suggestion of pos-
sible mistake,'' such as our colleague relies on, we sustain the chal-
lenges to these four ballots.sponsibility for checking off voters. Thus, inad-vertence or misconduct which may not be noticed
by the Board agent is often brought to his or her
attention by an alert observer. In addition, any
discrepancy discovered by an observer may lead
to a voter being challenged by either an observer
or a Board agent.The election in this case was conducted in accord-ance with the Board's practice described above. The
undisputed testimony shows that the Employer and the
Petitioner had observers at the polls and that when em-
ployees presented themselves to the observers to vote,
they showed employee identification cards with their
photographs and printed name to both observers. Each
observer then located the name on the Excelsior listand independently checked it off, indicating that the
named employee had voted. At the close of the elec-
tion, observers for both parties signed the Certification
of Conduct of Election, certifying that the election had
been fairly conducted.Given this evidence, we are unwilling to overrulethe challenges to the ballots of N. Nguyen, Garcia,
Keophalychanh, and Phouthavong based merely on
their testimony that they had not voted despite the fact
their names were checked off on the Excelsior list bythe observers. Neither party attempted at the hearing to
offer evidence that the names of these four voters were
checked off the Excelsior list by mistake or inadvert-ence.10Under these circumstances, to overrule thesechallenges would have the effect of undermining the
role of the observers in the election, as well as the
Board's established procedures for the conduct of elec-
tion. Because the observers for both parties agreed, by
checking the four names off the Excelsior list, thatthese employees had previously voted in the election,
we will not, on the basis of the affected employees'
testimony alone, disturb this agreement.11Accordingly,we sustain the challenges to these four ballots.DIRECTIONITISDIRECTED
that the Regional Director shall,within 14 days from the date of this Decision and Di-
rection, open and count the ballots of Omar GarciaHernandez, Julio V. Perez, Julio Rivas Perez, MiguelBautista Piaz, Miguel Flores, Gilbert Garcia Jr., Isabel
Cruz Mendoza, Francisco Vasquez Rivera, Tomas
Francisco-Tomas, Laurie A. Rodriguez, Lawrence
Hedglin, Dora A. Mostek, Jack Berger, Bobby
Ducharme, Gail Broxterman, Eleazer Torres, Lorenzo
Ruiz, Ricardo Munoz, Timoteo Francisco Pascual, Le
Lam Hoa Nguyen, and Catalina Aldana; open and
count the eight unconventionally marked ballots in ac-
cordance with the rulings made by the Board agent at
the election; and serve on the parties a revised tally of
ballots.ITISFURTHERDIRECTED
that thereafter, consistentwith the Board's decision in this proceeding, issued
February 2, 1995, if the Petitioner wins, the Region
shall investigate and resolve the Employer's reinstated
objections. If the Petitioner loses, the Regional Direc-
tor shall investigate and resolve the Petitioner's objec-
tions.MEMBERCOHEN, dissenting in part.For the reasons stated by the hearing officer, I agreewith my colleagues that the challenges to the ballots
of Ricardo Munoz, Timoteo Francisco Pascual, Le
Lam Hoa Nguyen, and Catalina Aldana should be
overruled and their ballots should be counted. I do not,
however, agree with the majority that the challenge to
the ballot of Lorenzo Ruiz should be overruled, nor
would I sustain the challenges to the ballots of Nhan
Thanh Nguyen, Joe Garcia, Kahmphoui Keophaly-
chanh, and Souvanh Phouthavong.Lorenzo Ruiz, whose name was not on the Excelsiorlist, voted subject to challenge. The hearing officer
found, and the majority agrees, that this challenge
should be overruled because Ruiz, who missed work
for 18 months prior to the election because of on-the-
job injuries, had neither resigned nor been terminated
as of the election. See Red Arrow Freight Lines, 278NLRB 965 fn. 4 (1986). I disagree with the majority's
test for eligibility and with their result. As I stated in
my dissenting opinion in Vanalco, Inc., 315 NLRB618 (1994), I believe that the relevant inquiry is not
whether Ruiz had formally resigned or been terminated
but, instead, whether he had a reasonable expectancy
of returning to the unit as of the election. Because this
``reasonable expectancy'' issue was not fully litigated,I would remand this issue to the hearing officer to de-
termine whether Ruiz had a reasonable expectancy of
return.Nhan Thanh Nguyen, Joe Garcia, KahmphouiKeophalychanh, and Souvanh Phouthavong voted
under challenge because their names were already
checked on the Excelsior list when they attempted tovote. At the hearing, the four employees testified that
they had attempted to vote only once and that, on the
date of the election, they had not given their picture
identification cardsÐwhich were used for voter identi- 211MONFORT, INC.ficationÐto any other employees. The hearing officerspecifically credited this testimony, which was
uncontradicted. He concluded that the four employees
should not be disenfranchised as a result of possible
inadvertent or mistaken markings on the Excelsior list.The majority rejects the hearing officer's rec-ommendation and sustains the challenges to the four
ballots on the bases that when each appeared at the
polls to vote, his or her name had already been
checked off the Excelsior list, and that there was norecord evidence that the checks were improperly made.
Under the facts of this case, I disagree. The hearing of-
ficer has expressly credited the testimony of the four
employees that they did not vote. Further, an examina-
tion of the Excelsior list supports the hearing officer'sfinding that that the four names may have been mistak-
enly or inadvertently checked. Thus, of the 36 employ-
ees on the list surnamed Garcia, several have first
names similar to Joe Garcia, and some of these indi-
viduals were not marked as having voted. Similarly, of
the 50 unit employees named ``Nguyen,'' some have
names similar to Nhan T. Nguyen. The name of one
employee, ``Thanh H. Nguyen'' was not checked offthe list. The list also contained three employees sur-
named ``Keophalychanh,'' one with the similar first
name of ``Khamphya'' whose name was not checked
off. Finally, although all of the ``Phouthavongs'' on
the list were checked off, there are similar last names
like ``Phanthavong,'' and several last names approxi-
mating Phouthavong's first name, ``Souvanh.''My colleagues argue that I have shown only a pos-sible mistake. In fact, I have shown much more. I have
shown that the four employees did not previously voteand that their names were nonetheless checked off ashaving voted. I have also shown that they did not give
their picture identification cards to other employees.
Finally, I have shown a substantial similarity in names.
Although these facts may not definitively establish
why these employees were incorrectly marked as hav-
ing voted, they nonetheless establish that the employ-
ees were in fact incorrectly marked as having voted.
As the hearing officer said, the Board's preeminent
policy is to ensure that all eligible employees are given
a reasonable opportunity to vote. That policy is of-
fended here. I therefore dissent.My colleagues do not dispute the fact that the fouremployees were eligible to vote. Nor do they quarrel
with the hearing officer's credibility finding that they
had not voted. Notwithstanding these facts, my col-
leagues proceed to disenfranchise the four employees.
On the other hand, my colleagues rightly point out the
role of observers in the election process, and the inter-
est in according finality to their agreed-upon actions.
In cases where there is no suggestion of possible mis-
take by the observers, I would be inclined to accord
finality to their actions. But, where, as here, there is
a suggestion of possible mistake, and credited evidence
that eligible employees were not permitted to vote, I
would strike the balance in favor of the right of eligi-
ble employees who have voted under challenge to have
their votes count.Based on the above, I disagree with my colleaguesand I would open and count the ballots of Nhan Thanh
Nguyen, Joe Garcia, Kahmphoui Keophalychanh, and
Souvanh Phouthavong.